PER CURIAM.
We granted a petition for a writ of certiorari in this case, 324 Md. 518, 597 A.2d 971, to address an important question. At oral argument before us, however, both sides *524agreed that the circuit court’s order from which the appeal was taken should be vacated on the ground of mootness. Based upon this agreement, we shall do so.
JUDGMENT OF THE COURT OF SPECIAL APPEALS VACATED, AND CASE REMANDED TO THE COURT OF SPECIAL APPEALS WITH DIRECTIONS TO VACATE ON THE GROUND OF MOOTNESS THE JUNE 12, 1990, ORDER OF THE CIRCUIT COURT FOR MONTGOMERY COUNTY. COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO BE EQUALLY DIVIDED.